DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 12 October 2021, regarding the CertainTeed LLC application.

Claims 1, 10-12, and 14-27 are currently pending and have been fully considered.

Terminal Disclaimer
The terminal disclaimer filed on 12 October 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,012,026 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	Allowable Subject Matter
Claims 1, 10-12, and 14-27 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant claims is the previously cited Younan reference.  However, independent claim 1 requires a photovoltaic module wherein an encapsulant resin layer is formed above the upper surface of the photovoltaic element, and independent claim 14 requires a photovoltaic module wherein an encapsulant resin layer is formed above an overlay; these are not configurations one of ordinary skill would arrive at with the teachings of Younan, as the protective layer that corresponds to the overlay would necessarily be the outermost layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	15 October 2021